Title: To Benjamin Franklin from Thomas Digges, 29 August 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir29 Augt. 1780
I recd yr. letter of the 18 Int. & answerd it, as far I could do so, by frydays post. Since that period I have been twice to the office where Mr G——d is a Clerk, & the answers to my questions about Him were rather extraordinary. I could find out nothing but that He had been 3 or 4 weeks in the Country (neither his Bror Clerks nor his Landlady at His Lodgings could tell where in the Country) but that if I left a line at the office it would be deliverd to Himself. I have wrote Him a line just to ask if such a bill (copying it exactly from Yrs) was a good bill & requesting His Ansr. as soon as He conveniently could. I am afraid by what I could discover that you have been flung out of 30 Guineas. The moment I get any information about Him you shall certainly have it.
I mentiond to You on fryday that a Flag of Truce brot. by Mr R Temple had arrivd at Bristol. He is not yet come to Town but is to be here tomorrow— There are no passengers, but a Mr Bromfield whom I have seen, and a master & super Cargoe of a Ship richly laden & lately taken going from Corke to N York & carryd into Boston. I need not recapitulate to you any particular news recd from Mr B—mf—d. It is in substance extreamly pleasing to me & very different to what has been put forth with such assiduity by ministry & their runners ever since the news arrivd of the Capture of Chas. Town. This accot has been rather confirmd to me since the arrival of the last packet from N York, where it appeard on the 11th July the Garrison was aiming rather at securing themselves than making any excursions against the American Army declard now on all hands to be too well posted for Mr Clinton to attempt an assault. Bromfield says they had heard of a fleet of Engs men of War arriving at Hallifax abot the 8th. July wh must be Greaves’s fleet. We suppose here from the various accots lately recd. that it is intended by Genl Washington & Monsr. Ternay to make an attack on N York. Accots are this day recd at Loyds that the outward bound Quebec fleet had been met near the Island of N Foundland on the 12th July by the Confederacy Amn Frigate & 2 small privateers who made an easy capture of twelve out of sixteen ships— The other four escapd & told the dismal tale at St. Johns N Foundland from whence the accot comes to Bristol & it is authentic. Well done Yankee say I. This fleet was met by 3 french men of war abot 5 weeks ago soon after they saild from Corke these men of war then took but two of the fleet wch were afterwards retaken.

We were much in the dumps here on this & the late Capture near Cape St Vincents, and very much so at the news by the New York Packet wch only substantially informd us that Clintons army was far too weak to effect any offensive opperation—we are however today got up again. The Leeward Island, the Oporto, & two of the Et. India homeward bound ships are reported to be all safe arrivd at Falmouth, & in consequence of this immence great news, we are now mighty enough to war with all the world. The cry is that Ministry ought to be hangd if they do not immediately declare war against Russia, Holland, Denmark & Sweeden for their late perfidy in forming an offensive league agt. the commerce of this Country.
I am with the highest regard Dr Sir Yr Obligd & Ob Ser
W.S.C
 
Notation: Augt. 29. 1780.
